NUMBER 13-21-00048-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


AARON MALONE,
TDCJ NO. 1697643,                                                           Appellant,

                                                 v.

TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, ET AL.,                                                     Appellee.


                    On appeal from the 36th District Court
                           of Bee County, Texas.


                          ORDER OF ABATEMENT

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      This appeal is before the Court on appellant’s motions to supplement record and

to stay briefing time schedule. Appellant identifies three hearings which he indicates are

not included in the reporter’s record, specifically hearings held on January 12, 2016,
October 23, 2015, and March 8, 2016.

        Pursuant to Texas Rule of Appellate Procedure 34.6(d) and 34.6(f), this appeal

 is ABATED and the cause REMANDED to the trial court. Upon remand, the judge of

 the trial court shall immediately cause notice to be given and conduct a hearing to

 determine whether anything relevant was omitted from the reporter’s record. See Id.

 34.6(d). If relevant items were omitted, the trial court shall determine what steps are

 necessary to ensure the prompt preparation of a complete reporter’s record and shall

 enter any orders required to avoid further delay and to preserve the parties’ rights.

        The trial court shall prepare and file its findings and orders, if any, and cause

 them to be included in a supplemental clerk's record which should be submitted to the

 Clerk of this Court within thirty days from the date of this order.

        Accordingly, the motion to supplement the record is hereby carried with the case

 and the motion to stay briefing time schedule is granted.

                                                         Per Curiam



Delivered and filed on the
9th day of September, 2021.




                                              2